Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 14th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,900,076 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kim et al. (U.S. 7,794,799 B1) discloses a method for manufacturing an array plate for biomolecules includes coating a surface of a substrate with a hydrophobic material to form a hydrophobic layer having initial hydrophobic properties, etching the hydrophobic layer through an etch mask placed thereon to form a hydrophilic binding site, removing the etch mask, and processing the remaining region of the hydrophobic layer to recover the initial hydrophobic properties.
	Lin et al. (U.S. 2012/0316086 A1) discloses a surface having metal regions and an interstitial region having a composition that differs from the metal regions, wherein a continuous gel layer coats the surface across the metal regions and the interstitial regions. Nucleic acids or other analytes can be attached to the .

Allowable Subject Matter
Claims 59-79 are allowed.
The following is an examiner’s statement of reasons for allowance: In a  method of preparing a patterned surface with gel-coated contours, comprising: providing a solid support having a surface covered by a continuous hydrophobic coating layer; disposing a photoresist layer on the hydrophobic coating layer of the solid support; developing the photoresist layer to form micro-scale or nano-scale contours on the surface separated by hydrophobic interstitial regions; and depositing a layer of a gel material within the micro-scale or nano-scale contours, wherein the gel material is capable of covalently bonding to oligonucleotides, the prior art does not teach nor suggest that the hydrophobic coating layer is in direct contact with the surface or that the hydrophobic layer is in contact with the surface via a first adhesion promoting layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737